Exhibit 10.6

Confidential Communication

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

WHEREAS, Semiconductor Components Industries, LLC (“Company”) and Robert Charles
“Bob” Mahoney (“Executive”) entered into an Employment Agreement dates as of
July 11, 2006 (“Agreement”);

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein;

WHEREAS, the Agreement includes provisions pertaining to Section 409A of the
Internal Revenue Code of 1986, as amended (“Internal Revenue Code”) which
relates to non-qualified deferred compensation arrangements;

WHEREAS, one of the Internal Revenue Code Section 409A provisions in the
Agreement requires that certain separation from service payments to the
Executive be delayed for six months;

WHEREAS, subsequent to the Executive entering into the Agreement with the
Company the final regulations under Internal Revenue Code Section 409A were
issued and such final regulations clarified various aspects regarding this tax
matter;

WHEREAS, now that the final regulations under Internal Revenue Code Section 409A
have been issued and as a result of these final regulations, the Company and
Executive wish to amend the Agreement to, among other things, permit a
distribution following the Executive’s separation from service (i.e., without a
six month delay in payment) as permitted pursuant to the “separation pay
exception” set forth in Treasury Regulation Section 1.409A-1(b)(9) and to
clarify certain other matters with respect to Internal Revenue Code
Section 409A; and

WHEREAS, the Board of Directors of ON Semiconductor Corporation and its
Compensation Committee have both reviewed and considered this matter and this
Amendment No. 2 to the Agreement (“Amendment”).

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

1. Section 5(a) of the Agreement related to “Termination Payments” and “Without
Cause” is hereby amended by replacing the first sentence thereof with the
following language, in order to, among other things, provide for the “separation
pay exception” to Internal Revenue Code Section 409A:

 

1



--------------------------------------------------------------------------------

“(a) Without Cause. In the event of the termination of the Executive’s
employment during the Employment Period by the Company without Cause (including
a deemed termination without Cause as provided for in Section 3(f) (i.e., “Good
Reason”)), the Executive shall be entitled to: (i) any accrued but unused
vacation, (ii) Base Salary through the Date of Termination (to the extent not
theretofore paid), (iii) the continuation of Base Salary (as in effect
immediately prior to the termination) for twelve (12) months following the Date
of Termination which, subject to the restriction set forth below, shall be paid
in accordance with the Company’s ordinary payroll practices in effect from time
to time, (iv) any earned but not paid Bonus for the Performance Cycle
immediately preceding the Date of Termination, and (v) a pro-rata portion of the
Bonus, if any, for the Performance Cycle in which the Date of Termination occurs
(based on the achievement of the applicable performance criteria and related to
the applicable Performance Cycle as described in Section 2(b)). Notwithstanding
the foregoing, the amount of payment set forth in (iii) above during the
six-month period following the Date of Termination shall not exceed the
severance pay exception limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount subject to the separation pay
exception limitation shall be paid in a lump sum on the six-month anniversary of
the Date of Termination). If the Company determines in good faith that the
separation pay exception set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) does not apply as of the Date of Termination, the
amount set forth in (iii) above shall be paid (a) in an initial lump sum equal
to six months’ base salary (net of applicable taxes and withholdings) on the
six-month anniversary of the Date of Termination and (b) thereafter in
installments in accordance with the Company’s ordinary payroll practices. The
amounts set forth in (i) and (ii) above, shall be paid in accordance with
applicable law on the Date of Termination. The amounts set forth in (iv) and
(v) above shall be paid as soon as is reasonably practicable after the close of
the accounting books and records of the Company for the relevant Performance
Cycle at the same time bonuses are paid to other active employees, but in no
event will payment be made for any Performance Cycle ending on December 31
before January 1 or after March 15 of the year following the year in which the
Performance Cycle ends. If payment by such date is administratively
impracticable, payment may be made at a later date as permitted under Treasury
Regulation Section 1.409A-1(b)(4)(ii).”

2. Section 5(c) of the Agreement related to “Termination Payments” and “Change
in Control” is hereby amended by replacing the first sentence thereof with the
following language, in order to delete a proviso at the end of the first
sentence related to Internal Revenue Code Section 409A which is no longer
applicable:

“(c) Change in Control. If within twenty-four (24) months following a Change in
Control (as defined below) (i) the Company terminates the Executive’s employment
without Cause or (ii) the Executive terminates his employment with the Company
for Good Reason, then, in addition to all the other benefits provided to the
Executive under Section 5(a) of this Agreement, notwithstanding any provision in
any applicable option grant agreement between the Company and the Executive:
(i) any outstanding but unvested options granted on or prior to the Effective
Date shall vest upon the Date of

 

2



--------------------------------------------------------------------------------

Termination; and (ii) all options (both vested and unvested) granted on or prior
to the Effective Date will remain fully exercisable until the first to occur of
(1) the one-year anniversary of the Date of Termination, and (2) the tenth
anniversary of the grant date of such option.”

3. Section 11 of the Agreement related to “Miscellaneous” shall be amended by
adding the following language at the end of Section 11 as a new subsection
(l) with respect to the Internal Revenue Code Section 409A:

“(l) (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Internal Revenue
Code (“Section 409A Regulations”) shall be paid unless and until the Executive
has incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Executive is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Executive’s separation from service, no amount that constitutes a deferral
of compensation that is payable on account of the Executive’s separation from
service shall be paid to the Executive before the date (“Delayed Payment Date”)
which is the first day of the seventh month after the date of the Executive’s
separation from service or, if earlier, the date of the Executive’s death
following such separation from service. All such amounts that would, but for
this subsection, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

(ii) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A of
the Internal Revenue Code and the Section 409A Regulations. However, the Company
does not guarantee any particular tax effect for income provided to Executive
pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes on compensation paid or
provided to the Executive pursuant to this Agreement.”

4. The provisions of this Amendment shall be effective as of the date written
below (“Effective Date”), provided however, that the Agreement shall be operated
in good faith compliance with Internal Revenue Code Section 409A for periods
beginning January 1, 2005 through the Effective Date.

 

3



--------------------------------------------------------------------------------

5. This Amendment shall amend only the provisions of the Agreement as set forth
herein. Those provisions of the Agreement not expressly amended shall be
considered in full force and effect.

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
executed as of this 29th day of April 2008.

 

COMPANY     Semiconductor Components Industries, LLC       /s/ COLLEEN MCKEOWN  
   

Name: Colleen McKeown

Title: Senior Vice President, Global Human Resources

  EXECUTIVE     Robert Charles “Bob” Mahoney, in that person’s individual
capacity       By:   /s/ ROBERT CHARLES MAHONEY

 

4